SECURITIES AND EXCHANGE COMMISSION UNITED STATES Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 31, 2011 HENNESSY ADVISORS, INC. (Exact name of registrant as specified in its charter) California 000-49872 68-0176227 (State or other jurisdiction of incorporation) Commission File Number) (IRS Employer Identification No.) 7250 Redwood Blvd., Suite 200 Novato, California (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code:(415) 899-1555 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230 .425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01 Regulation FD Disclosure On October 31, 2011, Hennessy Advisors, Inc. issued a press release announcing that it had declared a cash dividend of $0.025 per share on its common stock, payable December 8, 2011 to shareholders of record at the close of business on November 15, 2011.A copy of the press release is being furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated into this Form 8-K by reference. Item 9.01 Financial Statements and Exhibits Exhibit 99.1 Press release issued October 31, 2011 relating to Quarterly Dividend. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HENNESSY ADVISORS, INC. November 3, 2011 By: /s/ Neil J. Hennessy Neil J. Hennessy President EXHIBIT INDEX Exhibit 99.1 Press release issued October 31, 2011 relating to Quarterly Dividend. 3
